DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 4 objected to because of the following informalities:  In claim 4, line 5, It appears the phrase “…the AR…” should be changed to “…the VR…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


4.	Claims 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SLAVIN et al (2014/0035900) in view of SHIMURA et al (2017/0150230).
	As to claims 6-8, SLAVIN discloses rendering of design data and further discloses a video transmission method, applied to a server, the method comprising:	
              Playing back (Rendering or Decompressing Engine “DE” figs.1-13, Abstract, [0005-0009] and [0033-0037]), when a compressed video of a viewing angle that corresponds to the second position information sent by a server is received, the compressed video, and sending, when a sharing instruction triggered by a user is received, the sharing instruction to the server, so that the server sends the compressed video to other video playback terminals under control of the sharing instruction and wherein playing back the compressed video comprises: decompressing, when no graphics processing unit GPU is arranged in the VR playback terminal, the compressed video so as to obtain a first decompressed video, playing back the first decompressed video and decompressing, when a GPU is arranged in the VR playback terminal, the compressed video so as to obtain a second decompressed video (changes in motion, viewpoint changes or actions of the user(s)); adjusting, according to third position information of the VR playback terminal currently acquired, the second decompressed video to a third decompressed video of a viewing angle that corresponds to the third position information by means of the GPU based on a preset viewing angle algorithm; and playing back the third decompressed video ([0038-0046], [0073-0079], [0083-0089] and [0109-0125]), note the CAD is used to predict rendered image to aid the server to compress and render the compressed images to other terminals based on motions or changes of the viewpoints, where the server renders or propagates seamlessly compressed images based on client(s) actions or viewpoint to other clients, where the DE adapts to clients capabilities, decompresses or renders images based on client machine capabilities, using compressive sensing to generate images; requests as to the change of viewpoint maybe the for the same images and requested at the same time or times and shared between servers and clients, where the server renders images and client machine dynamically adapts or adjust to render portions of the server rendered images based on capabilities  
	SLAVIN discloses rendering images and sharing decompressed images of change in viewpoint upon receiving requests or interactions from clients at the same time with business or corporate communication system (0026], [0032] and [0038-0042]), BUT appears silent as to where the sharing is triggered by the user 
	However, in the same field of endeavor, SHIMURA discloses an information processing apparatus and method (figs.1-22, [0004-0006]) that allows users to share their viewpoint(s) or lines of sight during sharing of a content for which the users move their viewpoints directions in a virtual space, using head and/or eye movement ([0066-0069], [0076-0085], [0096-0109], [0134-0145] and [0167-0174]), note the portion of the image change based on change in viewpoint is formatted by the server and communicated or shared with other users.
	Hence it would have been obvious before the effective filing date of the claimed invention to one or ordinary skill in the art to incorporate the teaching of SHIMURA into the system of SLAVIN to allow user(s) to share their viewpoint changes with other user(s) to enable the user(s) to visually recognize what part of a content the user(s) is/are referring to at that time.
	As to claim 12, the claimed “A VR playback terminal…” is composed of the same structural elements that were discussed with respect to claims 6-8.


s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SLAVIN et al (2014/0035900) in view of SHIMURA et al (2017/0150230) and further in view of AMENGUAL GALDON et al (2018/0288363)
As to claims 9-10, SLAVIN as modified by SHIMURA, discloses all the claim limitations as discussed above with respect to claim 6, and further discloses communicating real-time messages to the server of real-time rendering of compressed viewpoint(s) images for sharing to the various client devices as discussed above, BUT appears silent as to wherein before receiving the compressed video of the viewing angle that corresponds to the second position information sent by the server, sending first position information of the VR playback terminal acquired in real time to the server in real time, so that the server predicts the second position information of the VR terminal within a set time length according to the first position information and acquiring the first position information of the VR playback terminal in real time according a motion trajectory of the head of the user wearing the VR playback terminal.
	However, in the same field of endeavor, AMENGUAL GALDON discloses methods image processing to optimize image resolution and for optimizing video streaming bandwidth for VR videos and further discloses predicting based on the first viewpoint of the VR playback terminal a second viewpoint information of the VR playback terminal within a set time length (figs.1-11, 19-28, Abstract, [0028-0036], [0087-0091], [0129], [0134-0137] and [0143]), note utilizes predictive models to estimate future head position within a predetermine period to optimize the request of appropriate viewports 
	Hence, it would have been obvious before the effective filing date of the claim invention to one or ordinary skill in the art to incorporate the teaching of AMENGUAL GALDON into the system of SLAVIN as modified by SHIMURA to optimized and efficiently generate VR video resolution and bandwidth usage for the VR videos.

1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SLAVIN et al (2014/0035900) in view of SHIMURA et al (2017/0150230) and further in view AMENGUAL GALDON et al (2018/0288363)
 As to claim 1, SLAVIN discloses rendering of design data and further discloses a video transmission method applied to a server, the method comprising:
Predicting (fig.1, Server, [0028]), according to obtained first position information (viewpoint CAD data) of a virtual reality VR playback terminal (Client(s)), second position information of the VR playback terminal within a set time length (figs.1-13, [0005-0009], [0025], [0030-0036] and [0039-0043]), upon receiving a change or motion of client or set of clients viewpoint the server uses the CAD data to predict rendered images in order to process video compression on the rendered image based on change of viewpoint client or set of clients actions at the same time, where resulting images are streamed to the clients; and
          Sending (Server), when a compressed video of a viewing angle (viewpoint) that corresponds to the second position information (motion or change of viewpoint) is sent to the VR playback terminal, the compressed video to other video playback terminals when a sharing instruction sent by the VR playback terminal is received, so that the other video playback terminals play back the compressed video ([0039-0043]), note the server renders the compressed image to other terminals based on motion or change of the viewpoint, where the server renders or propagates seamlessly compressed images based on client(s) actions or viewpoint to other clients; requests as to the change of viewpoint maybe the for the same images and requested at the same time or times and shared between servers and clients  
	SLAVIN discloses predicting rendering images so that video compressing on a rendered image may be performed based on change in viewpoint and other predictive encoding including predicting user actions or interaction, viewpoint or viewing direction based on a specific velocity ([0005-0009], [0059-0063] and [0100-0108]), BUT appears silent as to predicting based on the first position of the VR playback terminal a second position information of the VR playback terminal within a set time length. 
AMENGUAL GALDON discloses methods image processing to optimize image resolution and for optimizing video streaming bandwidth for VR videos and further discloses predicting based on the first viewpoint of the VR playback terminal a second viewpoint information of the VR playback terminal within a set time length (figs.1-11, 19-28, Abstract, [0028-0036], [0087-0091], [0129], [0134-0137] and [0143]), note utilizes predictive models to estimate future head position within a predetermine period to optimize the request of appropriate viewports 
	Hence, it would have been obvious before the effective filing date of the claim invention to one or ordinary skill in the art to incorporate the teaching of AMENGUAL GALDON into the system of SLAVIN to optimized and efficiently generate VR video resolution and bandwidth usage for the VR videos.
	SLAVIN as modified by AMENGULA GALDON, allows sharing of viewpoints by clients and/or server, BUT appears silent as to where the sharing is triggered by the user 
	However, in the same field of endeavor, SHIMURA discloses an information processing apparatus and method (figs.1-22, [0004-0006]) that allows users to share their viewpoint(s) or lines of sight during sharing of a content for which the users move their viewpoints directions in a virtual space, using head and/or eye movement ([0066-0069], [0076-0085], [0096-0109], [0134-0145] and [0167-0174]), note the portion of the image change based on change in viewpoint is formatted by the server and communicated or shared with other users.
	Hence it would have been obvious before the effective filing date of the claimed invention to one or ordinary skill in the art to incorporate the teaching of SHIMURA into the system of SLAVIN as modified by AMENGULA GALDON to allow user(s) to share their viewpoint changes with other user(s) to enable the user(s) to visually recognize what part of a content the user(s) is/are referring to at that time
	As to claim 2, SLAVIN further discloses wherein before sending the compressed video of the viewing angle that corresponds to the second position information to the VR playback terminal, the method further comprises: acquiring a video of the viewing angle that corresponds to the second from a preset video source according to the second position information; and compressing the video of the viewing angle that corresponds to the second position information according to a transmission rate of a preset wireless transmission network for transmitting the compressed video, so as to obtain the compressed video of the viewing angle that corresponds to the second position information ([0005-0009], [0030-0043], [0055-0059], [0067-0074] and [0077-0086]), note the network 16 is various networks, wireless, cellular (e.g., 3G, etc.), DSL and other networks within the cloud and the rendering devices or Clients (cellular phones, laptops, etc., are associated with specific services providers (collections of networks) and the server(s) adapts to specific bandwidth to streaming content using preset rate of network(s) (wired and/or wireless) to the specific Client(s) via their respective services provider(s), further portions of viewpoint(s) are rendered and shared between servers and clients computers, where the server(s) renders most of the images, adapts as a function of bandwidth to render images from other predetermined servers based on bandwidth and medium of transmission to render the images from specific servers to a requesting client(s) based on changes to the viewing angle or viewpoint, rendering viewpoint(s) images within the cloud, using real-time interaction streaming messages from clients to specific servers. 
	As to claim 3, SLAVIN further discloses wherein the video of the viewing angle that corresponds to the second position information comprises: a VR video of the viewing angle that corresponds to the second position information, and/or an augmented reality AR video of the viewing angle that corresponds to the second position information ([0030-0043], [0055-0059], [0067-0074] and [0077-0086]), note remarks in claim 1.
	As to claim 4, SLAVIN further discloses communicates real-time interaction streaming messages from clients to specific servers to render compressed viewpoint images shared between various clients before acquiring the video of the viewing angle that corresponds to the second position information from the preset video source as discussed above in claims 1-3, BUT appears silent as to superimposing 
	However, in the same field of endeavor, AMENGULA GALDON or SHIMURA further discloses placing visual information on the video source when the viewing angle or viewpoint changes (see AMENGULA GALDON: figs.3-15, [0092-0098] and [0112-0114] or SHIMURA—figs.3-5, 16-25, [0252-0257] and [0428-00438]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one or ordinary skill in the art to further incorporate the teaching of AMENGULA GALDON or SHIMURA into the system of SLAVIN as modified to allow user(s) to visually recognize or identify what part of a content the user(s) is/are referring to at that time.
              	As to claim 5, SLAVIN further discloses wherein manners for acquiring the first position information include: receiving the first position information sent by the VR playback terminal in real time; or acquiring infrared information of the VR playback terminal by means of an infrared camera preset around the VR playback terminal and locating the infrared information so as to obtain the first position information of the VR playback terminal; or acquiring image information of the VR playback terminal by means of a camera preset around the VR playback terminal and locating the image information so as to obtain the first position information of the VR playback terminal ([0030-0043], [0055-0059], [0067-0074] and [0077-0086]), note remarks in claims 1-3
	As to claim 11, the claimed “A server comprising…” is composed of the same structural elements that were discussed with respect to claim 1.
	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG